DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima (US 2015/0258573) in view of Kiyose (US 2017/0035963).
With respect to claim 1, Kojima discloses an ultrasonic element (Figs 1 and 2) comprising: an element substrate (item 12) including a first surface, a second surface having a front-back relation with the first surface (Fig 2), an opening section (item 11) piercing through the element substrate from the first surface to the second surface (Fig 2), and a partition wall section (item 12a) surrounding the opening section (Fig 2); a supporting film (item 15) provided on the first surface of the element substrate to cover the opening section and including a third surface facing the opening section and a fourth surface having a front-back relation with the third surface (Fig 2); a piezoelectric element (item 19) provided on the supporting film and disposed in a region overlapping the opening section of the supporting film in a plan view from a film thickness direction extending from the third surface to the fourth surface (Figs 1-2); a sealing plate (item 
Kojima does not disclose that the sealing plate is joined to the supporting film by an adhesive member.
Kiyose teaches a piezoelectric ultrasonic device in which the sealing plate (item 42) is joined to the supporting film (item 41) by an adhesive member (Paragraph 85) via a beam section projecting toward the supporting film (Fig 5).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the adhesive film of Kiyose with the piezoelectric ultrasonic element of Kojima for the benefit of improved substrate strength (Paragraph 85 of Kiyose).
With respect to claim 2, the combination of Kojima and Kiyose discloses the ultrasonic element according to claim 1. Kiyose discloses that the adhesive member is disposed from the beam section to the wall section (Paragraph 85 and Fig 5).
With respect to claim 3, the combination of Kojima and Kiyose discloses the ultrasonic element according to claim 1. Kojima discloses a supporting wall (Fig 6, item 35A) provided on the fourth surface of the supporting film and projecting toward the beam section (Fig 6). Kiyose discloses that the beam section and the supporting wall may be joined by the adhesive member (Paragraph 85).
With respect to claim 4, the combination of Kojima and Kiyose discloses the ultrasonic element according to claim 1. Kojima discloses a bypass wire (item 16) 
With respect to claim 5, the combination of Kojima and Kiyose discloses the ultrasonic element according to claim 1. Kojima discloses an ultrasonic device comprising: the ultrasonic element and a driving circuit configured to input a driving signal to the piezoelectric element (Paragraphs 34-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837